After Remand from Supreme Court

RICHARD L. HOLMES, Retired Appellate Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama. On remand to this court, and in compliance with the supreme court’s opinion of September 20, 1996, 689 So.2d 854, the judgment is now affirmed.
In view of our supreme court’s conclusions regarding the employee’s injury, the other issues raised by the employer are pretermit-ted.
The foregoing opinion was prepared by Retired Appellate Judge RICHARD L. HOLMES while serving on active duty status as a judge of this court under the provisions of Ala.Code 1975, § 12-18-10(e).
AFFIRMED.
ROBERTSON, P.J., and YATES and CRAWLEY, JJ., concur.